273 P.3d 445 (2012)
STATE of Washington, Respondent,
v.
Brian Dee WENZ, Petitioner.
No. 86861-1.
Supreme Court of Washington.
March 27, 2012.

ORDER
¶ 1 Department I of the Court, composed of Chief Justice Madsen and Justices C. Johnson, Owens, J.M. Johnson and Wiggins, considered at its March 27, 2012, Motion Calendar, whether review should be granted *446 pursuant to RAP 13.4(b), and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petition for Review is granted only on the issue of joinder of the charges and the case is remanded to the Court of Appeals Division Three for reconsideration in light of State v. Gresham, 173 Wash.2d 405, 269 P.3d 207 (2012).
  For the Court
  /s/ Madsen, C.J.
  CHIEF JUSTICE